                  Case 2:17-cv-01726-JCC Document 93 Filed 05/29/20 Page 1 of 2



                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    HOLLAND AMERICA LINE, N.V., d/b/a                        CASE NO. C17-1726-JCC
      HOLLAND AMERICA LINE, N.V., L.L.C., a
10
      Washington limited liability corporation, et al.,        MINUTE ORDER
11
                               Plaintiffs,
12                v.

13    ORIENT DENIZCILIK TURIZM SANAYI VE
      TICARET, A.S., d/b/a SEA SONG TOURS, a
14
      Turkish corporation, et al.,
15
                               Defendants.
16

17
             The following minute order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
             This matter comes before the Court on Plaintiffs’ amended notice of settlement (Dkt. No.
20
     92). Plaintiffs inform the Court that the parties have settled this action in its entirety. (Id. at 1.)
21
     Accordingly, the Court hereby STRIKES the jury trial set for September 28, 2020, and all case
22
     management deadlines. The Court DIRECTS the Clerk to TERMINATE all pending motions,
23
     including Defendants’ motion for attorney fees (Dkt. No. 86), and to statistically CLOSE this
24
     case. The Court further DIRECTS the parties to file a stipulated order of dismissal or a joint
25
     status report within 30 days of the date of this order.
26
             //

     MINUTE ORDER
     C17-1726-JCC
     PAGE - 1
            Case 2:17-cv-01726-JCC Document 93 Filed 05/29/20 Page 2 of 2




 1        DATED this 29th day of May 2020.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1726-JCC
     PAGE - 2
